Citation Nr: 1512035	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-28 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability evaluation for partial degloving, left ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2012, the Board remanded the case for additional development, to include obtaining VA treatment records and scheduling a VA examination.  The agency of original jurisdiction (AOJ) has complied with the remand directives, and issued a supplemental statement of the case (SSOC) in April 2013, continuing the denial of the Veteran's claim.  Indeed, the appellant has not contended otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Veteran was scheduled for an in person hearing at the central office in May 2012, but cancelled this proceeding.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran's service-connected left ring finger disability is manifested by some limitation of motion, pain, weakness, and decreased grip.  There is no objective evidence of ankylosis of the metacarpophalangeal (MCP/MP), distal interphalangeal (DIP), or proximal interphalangeal (PIP) joints of the left ring finger. 

2.  Neurologic symptoms associated with the left ring finger are not symptoms of the service-connected left finger disability.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's left ring finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5227, 5230 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Analysis

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in February 2009, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file, among other things.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was provided VA examinations of the thumbs, hands, and fingers in February 2009  and November 2012 to evaluate the severity of his left ring finger disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purpose of evaluating the status of the Veteran's disability as it involved examination of the Veteran, consideration of the Veteran's pertinent history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505   (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Veteran's left finger disability has been rated under 38 C.F.R. § 4.71a, DC 5227, which provides a maximum 0 percent evaluation for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  A Note to DC 5227 provides that evaluation as amputation should be considered, and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Id.   .

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230, limitation of motion of the ring finger is rated as noncompensable. 38 C.F.R. § 4.71a , Diagnostic Code 5230.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  This includes greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran asserts that, due to the overall impact of his left ring finger disability, he is entitled to a compensable rating.  He asserts that his left finger disability includes symptoms of pain, numbness, and difficulty gripping objects.  The Veteran is right-hand dominant.

Turning to the relevant evidence of record, a January 2003 private treatment record shows the Veteran presented with pain of the left 4th finger.  The clinician's impression was "ruptured extension mechanism of DIP 4th left finger."  The Veteran reported that while picking up a metal tub he smashed his finger.  He also reported symptoms of nausea and that he was unable to bend his finger back.  Examination revealed the Veteran had tiny metallic appearing densities projected over the distal portion of the proximal phalanx of the 4th finger, which were possibly metallic fragments in the subcutaneous tissue.  The clinician's report reflects the Veteran hyperextended the 4th finger and the injury was treated with a splint.  See January 2003 Private Treatment Records from Lakeway Regional Hospital.

A May 2007 private treatment record shows the Veteran cut his left hand while opening a can of cat food.  He was treated for multiple lacerations to the left hand to include sutures on the left thumb and the left index finger.  See Private Treatment Records from Morristown-Hambien Emergency Department.

In February 2009, the Veteran was afforded a VA examination for the hand, thumb, and fingers to evaluate the severity of his left ring finger disability.  The examiner diagnosed degloving trauma with median ulnar nerve of the left ring finger with decreased grip.  He reported symptoms to include stiffness and flare-ups that occurred daily, lasting approximately one hour.  In 1970, the Veteran underwent surgery to repair degloving of the left ring finger.  Examination revealed a decrease in hand strength and dexterity.  There was a mild deformity from scar tissue and stiffness as well as decreased sensation.  The Veteran also reported difficulty using his left hand to grip things, which led to a reinjury of the same finger on three occasions.  He also reported loss of ability to grip to include twisting off tops of jars.  Examination of the left and right little finger revealed full range of motion with no objective evidence of pain.  Repetitive testing of the left ring finger revealed full extension and flexion to 90 degrees in the MCP/MP joint, full extension and flexion to 100 degrees in the PIP joint, and flexion from 0 to 70 degrees in the DIP joint, which also exhibited full range of motion.  The examiner's report reflects the left hand had decreased sensation to light touch of all finger tips and decreased sensation of the left ring finger extending the palm.

In a June 2009 the Veteran underwent a VA examination to determine whether or not the Veteran's left ring finger disability was manifested by moderate paresis and peripheral neuropathy.  The Veteran reported complete numbness of the entire left ring finger distal to the MCP joint.  He also reported numbness of the proximal phalanx of the thumb and index finger and the web space between the index finger and thumb.  He reported sensation in the long finger as normal.  He reported pain and weakness with use of the left ring finger and gripping objects.  The clinician's report reflects that the Veteran reinjured his left ring finger on three occasions.  He also observed that the medical evidence of record reflects the Veteran's in-service avulsion injury of the left ring finger "did not involve identifiable trauma to the nerves."  Specifically, the evidence of record notes that nerves were noted to be intact.  The examiner noted that sensory loss could occur over time "due to occult injury to the digital nerves but this would not be expected to significantly weaken the grip as at this level in the hand the nerves have no motor fibers as there are no muscles in the distal digits to supply."  There was decrease grip and dexterity of the left hand and also a history of flare-ups.  

Functional impairment during flare-ups included joint pain in the left ring finger with overuse and weakness in the left hand.  The clinician's report reflects objective evidence of pain following repetitive range of motion of the left ring finger and little finger, with no additional limitation of motion.  There was no amputation or ankylosis of any digits.  The clinician noted deformity of the left ring finger at the DIP joint, finding that the distal phalanx drooped slightly and could be brought to 0 degrees extension but not actively or consistently with avulsion of extensor tendon mechanism.  There was decreased strength for pushing, pulling, twisting, and forceful grasping.  The clinician noted additional physical findings of mild impairment in strength for finger abduction of the left hand.  The Veteran was able to make a fist with both hands.  There was soft tissue swelling in the proximal portion of the 4th digit and small particles of opaque foreign matter also present without osseous or joint abnormality.  

The examiner diagnosed paresis of the left ulnar and median nerves and opined that the diagnosis was not caused by or a result of in-service degloving injury.  The examiner explained that "there is no evidence that the veteran sustained injury to the ulnar or median nerves in service and the natural progression of the degloving injury would not be expected to result in any injury to either nerve.  Impaired sensation of the left ring finger would be expected as a delayed result of trauma to the digital nerves of the ring finger at the time of the original injury but these nerves are wholly sensory and no impairment of hand strength could be attributed to injury to the digital nerves in the ring finger."  The examiner also stated that "the ulnar and median nerve conditions are much more likely due to compressive neuropathies at the higher levels of either the wrist or elbow."  The examiner explained that such compressive neuropathies are frequently seen as occupational injuries in individuals who do repetitive forceful grasping or similar activities with the hands. 
	
A July 2009 private treatment record shows the Veteran presented with discomfort in the left ring finger.  The examiner's impression was "possibly" bilateral carpel syndrome.  He explained that "ulnar sensory measurements [were] consistent with some axon-loss in the sensory fiber to the ring finger."  The examiner determined it was plausible that the Veteran's difficulties with his left finger "[were multifactorial including not only moderate axon-loss, but also . . . irritation of the sensory fibers and . . . discomfort in this ring for additional reasons unrelated to the nerve supply, given that [the Veteran] had trauma to the finger and several surgeries."  See July 2009 Private Treatment Record from Parkwest Medical Center.

In November 2012, the Veteran underwent another VA examination to evaluate the severity of his left ring finger disability.  The Veteran reported an aching pain of his left ring finger that was constant.  He reported pain intensified by gripping and pinching.  These symptoms were reduced by medication, rest, and avoidance.  He also reported experiencing flare-ups when lifting with the left hand, reaching, grasping or moving his fingers to include pointing.  The Veteran reported flare-ups occurred constantly, causing him to lose 90-100 percent of normal functioning use of the left hand.  Examination revealed objective evidence of painful motion for the left ring finger and little finger.  There was less than a 1 inch gap between the left index finger, long finger, ring finger, and the palm, with objective evidence of painful motion beginning at the gap.  The examiner's report reflects that the Veteran had additional functional loss and less movement than normal, weakened movement, excess fatigability, incoordination and swelling of all fingers of the left hand.  There was also deformity of the left ring finger and little finger.  The examiner noted there was tenderness to palpation for the joints of the left hand and the Veteran's hand grip was measured as 2/5.  

There was no ankylosis of the thumb or fingers or functional impairment warranting amputation.  There was no limitation of extension for the index finger post repetitive testing.  X-rays of the left hand revealed degenerative arthritis.  The examiner determined there was a significant collection of radiopaque foreign bodies in the soft tissue overlying the region of the distal portion proximal phalanx ring finger on both the dorsal and volar aspect, finding early osteoarthritis changes at the first MCP and IP joint of the thumb as well as the DIP joints phalanges.  The examiner opined that "it was more likely than not that the January 2003 left ring crushing injury was due to the long effects of degloving injury and the cumulative subsequent multiple left ring finger fractures which [had] resulted in the loss of dexterity, slower movement of the finger motion secondary pain/stiffness & decreased hand/finger strength."  

Regarding the Veteran's June 2007 lacerations of the left thumb and index finger resulting from the Veteran's weakened grip when he attempted to open a can of cat food, the examiner opined that it was "more likely than not . . . due to the long term effects of degloving injury and cumulative subsequent multiple left ring finger fractures as result of loss of dexterity, slower movement of the finger motion, secondary pain/stiffness & decreased hand/finger strength."  

He also opined that it was at least as likely as not (50 percent probability or greater) that the Veteran's "sensory symptoms are due to his partial degloving, left ring finger which is demonstrated disparity in sensation in the service connected left hand as compared with right hand" and determined that the severity of these symptoms were mild and moderate.  

Regarding the Veteran's difficulty gripping objects the examiner opined that it was at least as likely as not (50 percent probability or greater) that the Veteran's decreased grip is "primarily the consequence of the degloving injury in addition to the cumulative of effects of repeated hand trauma."  

Finally, regarding the Veteran's diagnosis of bilateral carpel tunnel the examiner opined that it was less likely than not (i.e. less than 50% probability) "that the unrelated carpal tunnel disorder contributed [to the Veteran's] traumatic injuries or current symptoms/function loss."  

The Board finds that a higher disability rating is not warranted for the Veteran's left ring finger disability.  A higher rating for ankylosis is not warranted as the evidence of record does not show any finding of ankylosis of any finger.  And the November 2012 VA examination reflects that there was less than a 1 inch gap between the left index finger, long finger, ring finger, and the palm with objective pain of painful motion, however, the evidence of record does not reflect that the Veteran was unable to completely oppose his thumb.  The Veteran's current non-compensable rating provides for painful motion of the ring finger with a gap of less than one inch.  Thus a higher rating is not warranted for limited motion.  Additionally, the February 2009 and June 2009 VA examinations show the Veteran exhibited full range of motion.  

As indicated above, the Veteran asserts that he experienced symptoms of pain, swelling, and numbing of the left ring finger.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The Board acknowledges that the Veteran is competent to testify as to the presence of pain and swelling, which are capable of lay observation.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

Medical records reflect that the Veteran's left ring finger disability is painful, however, muscle strength is quite good on objective testing and range of motion is normal even after repetitive motion.  The VA examiners estimated that there was a degree of weakness, loss of grip, and incoordination and that assessment is consistent with the objective findings.  The VA examiners, however, did not determine that the Veteran's left ring finger is interfering with the function of the left hand and the other fingers of that hand; therefore, severe painful motion or weakness is not demonstrated.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, warrant an evaluation in excess of the currently assigned non-compensable disability evaluation.  The Board finds the February 2009, June 2009, and November 2012 VA examination reports more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

The Board notes that the June 2009 VA examiners did find decreased strength for pushing, pulling, twisting, and forceful grasping, and decreased dexterity, finding mild impairment in strength for finger abduction of the left hand.  Additionally, the November 2012 VA examiner noted additional functional loss and less movement than normal, weakened movement, excess fatigability, incoordination and swelling of all fingers of the left hand.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  The Veteran is currently awarded the maximum schedular disability rating available for limitation of motion of the left ring finger under DC 5230.  As indicated above, the Veteran's left ring finger must demonstrate ankloysis to warrant a compensable disability rating.  Thus, even when considering the Veteran's pain, the requirements for a compensable disability rating for the left ring finger are not met.  Accordingly, the Board finds the current non-compensable rating assigned adequately compensates the Veteran for the pain and functional impairment caused by his service-connected left ring finger deformity.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The examiners did not find atrophy or functional impairment to such extent that no effective function remained other than would be equally served by amputation with prosthesis.  Accordingly DCs 5126-5156 are not applicable.

The Board has also considered whether any separate evaluations might be assigned under other applicable DCs.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one disability is not "duplicative or overlapping with the symptomatology" of the other disability).  Specifically, the Board has considered whether a separate compensable evaluation is warranted based on any neurologic dysfunction of the finger or hand.  The medical evidence of record to include the February 2009, June 2009, and November 2012 VA examination reports reflect there were no neurological abnormalities that were related to the service-connected left ring finger disability; therefore, a separate rating based on neurologic impairment is not warranted.

The Board also notes the Veteran's left ring finger disability includes scars from his surgery.  The evidence of record, however, contains no indication that the scar result in any disability, including pain or tenderness.  Notably, the June 2009 VA examiner reported that the scarring is consistent with avulsion of extensor tendon mechanism.  Thus, consideration of a scar as a separate disability is not warranted.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Hart, 21 Vet. App. 505

Since the rating criteria for the left ring finger disability reasonably describes the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321. 

The evidence fails to show anything unique or unusual about the Veteran's left ring finger disability that would render the schedular criteria inadequate.  There are no additional symptoms due to his disability that are not addressed by the Rating Schedule, and to the extent that the Veteran's disability interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.10. 

In light of the foregoing, a preponderance of the evidence is against the claim for a higher rating, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability evaluation for partial degloving, left ring finger is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


